United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1458
                                     ___________

Keith Lavoyd Griffin,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Janis Garavaglia,                         *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: May 22, 1998

                                 Filed: May 26, 1998
                                     ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      Keith Lavoyd Griffin appeals from the district court&s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of his complaint as frivolous and for failure to state a claim. Having carefully
reviewed the record and Mr. Griffin&s brief, we conclude the district court correctly
dismissed Mr. Griffin&s complaint. Accordingly, the judgment is affirmed. See 8th Cir.
R. 47B.


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-